IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 315 MAL 2015
                                             :
                    Cross Petitioner         :
                                             : Cross Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
NATHANIEL GARFIELD,                          :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2016, the Cross Petition for Allowance of

Appeal is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.